ORDER APPROVING RESIGNATION
Comes now the Respondent, Phillip W. Shea, an attorney admitted to the Bar of this State, and tenders his affidavit of resignation pursuant to Admission and Discipline Rule 283, Section 17.
And this Court, being duly advised, now finds that the Respondent has met the requirements of the above noted rule and that, accordingly, his resignation should be accepted and approved.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED THAT Phillip W. Shea is hereby removed as a member of the Bar of this State, and the Clerk of this Court is directed to remove his name from the Roll of Attorneys.
It is further ORDERED that Phillip W. Shea must comply with the provisions of Admission and Discipline Rule 23, Section 4, in order to become eligible for reinstatement at a future date.
The Clerk of this Court is directed to forward notice of this Order in accordance with the provisions of Admission and Discipline Rule 23, Section 3(d) governing disbarment and suspension.
Costs of this proceeding are assessed against the Respondent.
All Justices concur.